IN THE SUPREME COURT OF TEXAS

                                 No. 09-0422

 IN RE  FOREST OIL CORPORATION, ASSOCIATED ELECTRIC & GAS INSURANCE SERVICES
                   LIMITED AND STEADFAST INSURANCE COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay,  filed  May  20,  2009,  is
granted.  The Order on Motion to Compel Discovery dated  February  9,  2009,
in Cause No. 07-CV-1211,  styled  Forest  Oil  Corporation  vs.  Drilling  &
Completion Supervisors, Inc., and David Law, in the 56th District  Court  of
Galveston County, Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 21, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk